Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        05-DEC-2019
                                                        08:31 AM


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             In re: LESLIE S. FUKUMOTO (Bar No. 2708)


                        ORIGINAL PROCEEDING

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the November 5, 2019 order to

show cause issued upon Respondent Leslie Fukumoto, the proof of

service of the order upon him submitted by the Office of

Disciplinary Counsel (ODC), and the passage of the November 27,

2019 deadline set by operation of the order, proof of service,

and Rule 26(c) of the Hawai#i Rules of Appellate Procedure,

without a response by Respondent Fukumoto, and upon a review of

the entire record,

           IT IS HEREBY ORDERED that Respondent Fukumoto is

suspended immediately from the practice of law, pursuant to

Rule 2.20(e) of the Rules of the Supreme Court of the State of

Hawai#i (RSCH) until the completion of the trusteeship over his

law practice.
          IT IS FURTHER ORDERED that ODC shall assist the

Disciplinary Board in complying with the notice provisions of

RSCH Rule 2.16(e), and the clerk of the court shall transmit

copies of this order of suspension to all judges of the State of

Hawai#i, pursuant to RSCH Rule 2.16(f).

          DATED: Honolulu, Hawai#i, December 5, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                2